429 S.E.2d 875 (1993)
Wiley G. GARY, Appellant,
v.
BOARD OF ZONING APPEALS OF THE CITY OF NORFOLK, et al., Appellees.
Record No. 921619.
Supreme Court of Virginia.
April 26, 1993.
Upon consideration of the record, briefs, and argument of counsel, the Court is of opinion that no error exists in the judgment of the circuit court.
The record discloses that the Board of Zoning Appeal (BZA) remanded the enforcement action to the zoning administrator, ordering the administrator to continue his ongoing enforcement activities and also to address the appellant's complaints, which included whether the current use of the subject property is an unlawful nonconforming use and whether there are nonconforming structures on the premises that should be ordered removed.
In addition, the circuit court's July 17, 1992 order, affirmed by the circuit court in its July 29, 1992 order, provided that the sustaining of the appellees' motion for summary judgment "shall in no way be an impediment or restriction" on the future rights of the appellant "once the decision of the Zoning Administrator with reference to this subject matter has been issued."
According to the record on appeal, the powers of the BZA have not been exhausted because no decision on the nonconforming status of the property has been made. Therefore, the matter was not ripe for consideration by the circuit court and summary judgment in favor of the appellees was properly entered.
Accordingly, the judgment appealed from is affirmed, without prejudice to the appellant's right to contest any decision the BZA may make regarding the nonconforming status of the subject property. The appellant shall pay to the appellees thirty dollars damages.
This order shall be certified to the said circuit court.